Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 21, 2015

The Court of Appeals hereby passes the following order:

A16A0024. OSCAR WAYNE MILLER, JR. v. DAVID WILBERN.

       On March 2, 2015, the trial court entered an order granting the motion to
withdraw filed by counsel for defendant Oscar Wayne Miller III in this action to quiet
title. On March 12, 2015, defendant Oscar Miller, Jr. (“Miller Jr.”), filed a notice of
appeal to this Court. Although Miller Jr. did not designate the trial court order he
sought to appeal, he attached to his notice of appeal the court’s March 2 order
granting counsel’s motion to withdraw.
       A notice of appeal must contain “a concise statement of the judgment, ruling,
or order entitling the appellant to take an appeal.” OCGA § 5-6-37. Miller Jr.’s
notice of appeal does not meet this requirement. Nevertheless, given our duty to
construe the Appellate Practice Act liberally, see Mateen v. Dicus, 281 Ga. 455, 456
(637 SE2d 377) (2006), we presume that Miller Jr. wishes to appeal the March 2
order. We lack jurisdiction.
       Because this case remains pending before the trial court, Miller Jr. was required
to use the interlocutory appeal procedures — including obtaining a certificate of
immediate review from the trial court — to appeal the order granting counsel’s
motion to withdraw. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383
SE2d 906) (1989). His failure to do so deprives us of jurisdiction over this appeal.
See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).
       Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             09/21/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.